Yeates, J.,
before the reply of the plaintiff’s counsel mentioned, that he was present at the trial in Carlisle in May 1778, and that the jury were kept together a great length of time without any refreshment, before they agreed; and that on the day succeeding the delivery of their verdict in court, a number of the jurors called on the judges at their chambers, and expressed great dissatisfaction with their finding, complaining that they were starved into the measure by the stiffness of one of their fellows.

Per curiam.

Exclusive of the anecdote just given to us respecting this verdict, and the former trial, we do not apprehend, that the circumstances of this case will warrant our making the rule absolute. Here has been great and inexcusable laches and neglect, and recurrence is had to our equitable discretion for a healing remedy. In certain instances the court would interpose in directing an amendment of the nature applied for. But the maxim is, vigilaniibus et non dormientibus jura subveniunt. Hob. 847. After so long delay, it would essentially injure the present occupant to direct a change of possession, without a new hearing. Suppose he, or his predecessors had gained a title in this length of time, from Gardiner or any other person, ought he to be prevented from showing it, before the possession is wrested from him ? The plaintiff must be put to his new ejectment.
Motion denied.